 


114 HR 2803 IH: To amend the Elementary and Secondary Education Act of 1965 to ensure State control over academic standards, and for other purposes.
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2803 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Zeldin introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to ensure State control over academic standards, and for other purposes. 
 
 
1.State control over standardsSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following new section:  9537.State control over standards (a)In generalNothing in this Act shall be construed to prohibit a State from withdrawing from the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or assessments tied to such standards. 
(b)ProhibitionNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts or other cooperative agreements, through waiver granted under section 9401 or through any other authority, take any action against a State that exercises its rights under subsection (a).. 2.Clerical amendmentThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 9536 the following: 
 
 
Sec. 9537. State control over standards..  
 
